Citation Nr: 1816091	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The claim was remanded by the Board in May 2015 for additional development.  Unfortunately, the requested development has not been completed.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's representative in the November 2017 appellant's brief, the development requested in the May 2015 Board remand has not yet been completed.  The requested VA mental health examination has not yet been completed.  While the RO added more of the requested VA treatment records, VA treatment records prior to September 2000 have not been obtained and the Veteran has not been informed according to 38 C.F.R. § 3.159 (2017) as requested in the Board remand.  

While a VA examination and opinion was provided regarding service connection for hypertension, the opinion provided did not contain a rationale and is, therefore, inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  Moreover, the Board instructed that the examination be conducted by a physician but it was apparently conducted by a physician's assistant.

As the Board's May 2015 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested development must be completed.  

Finally, the Board notes that the Veteran has submitted two certificates awarding the Bronze Star Medal for two periods of service.  However, the Veteran's DD 214 does not include these awards.  Therefore, on remand, the RO must request clarification from the appropriate source, including the Joint Service Records Research Center (JSRRC), to determine the complete list of the Veteran's service medals.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the unavailability of VA treatment records prior to September 2009, according to the procedures outlined under 38 C.F.R. § 3.159 as requested in the 2015 remand order.  

2.  Verify all service awards, including the two Bronze Star Medals described in the two certificates in the claims file but not on the DD 214.  

3.  Obtain the VA mental health examination and opinion requested in the 2015 remand order.  Ensure that the opinion obtained is supported by a complete rationale.  

4.  Obtain the VA hypertension examination and opinion requested in the 2015 remand order.  Ensure that the opinion obtained is supported by a complete rationale.  

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




